DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 19, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) (IDS filed on 12/13/2018) in view of Lin et al. (US 8531009).
Regarding claim 1, Lin et al. disclose a method of making a semiconductor device, comprising:
providing a substrate 118 (fig. 5a) including a first conductive layer (labeled fig. 5a) formed over a first surface of the substrate (labeled fig. 5a) and a second conductive layer (labeled fig. 5a) formed over a second surface of the substrate (labeled fig. 5a) opposite the first surface;
forming a plurality of vertical interconnect structures 110 (fig. 5a) over the first conductive layer of the substrate;
disposing a semiconductor die 112 (fig. 5a) over the first surface of the substrate between the plurality of vertical interconnect structures 110 (fig. 5a);
depositing an encapsulant (labeled fig. 5a) over the first surface and the second surface of the substrate 118 and around the semiconductor die 112 and plurality of vertical interconnect structures 110 after forming the plurality of structures 110 on the substrate 118, wherein a portion of each of the plurality of structures 110 extends beyond a surface of the encapsulant (labeled fig. 5a);
removing a portion of the encapsulant (labeled fig. 5a) to expose the second conductive layer (labeled fig. 5a) of the substrate 118 (fig. 5a); and
forming an interconnect structure (labeled fig. 5a) over the encapsulant and semiconductor die 112 and electrically coupled to the plurality of structures 110 (fig. 5a).

    PNG
    media_image1.png
    458
    975
    media_image1.png
    Greyscale


Lin doesn’t disclose the first conductive layer and the second conductive layer formed in contact with the first surface and second surface of the substrate; the plurality of vertical interconnect structures include a plurality of bumps; forming a plurality of bumps over the first conductive layer of the substrate after providing the substrate.
However, Lin et al. discloses a method comprising: providing a substrate (labeled fig. 1I) including a first conductive layer 106 or 107 formed in contact with a first surface 103b of the substrate and a second conductive layer 106 or 107 formed in contact with a second surface 103a of the substrate; a plurality of vertical interconnect structures include a plurality of bumps 108 (fig. 1J) and forming the plurality of bumps 108 (fig. 1J) over the first conductive layer of the substrate after providing the substrate (labeled figs. 1I and 1J).

    PNG
    media_image2.png
    574
    847
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin by having the first conductive layer and the second conductive layer formed in contact with the first surface and second surface of the substrate; the plurality of vertical interconnect structures include a plurality of bumps; forming a plurality of bumps over the first conductive layer of the substrate after providing the substrate, as taught by Lin et al., in order to provide a different application and improve the efficiency of the power device.
Regarding claim 5, Lin discloses wherein the portion of each of the plurality of structures 110 (fig. 5a) extends out from the encapsulant 116 (fig. 5a).
Regarding claim 7, Lin discloses a method of making a semiconductor device, comprising:
providing a substrate 118 (fig. 5a) including a first surface (labeled fig. 5a) and a second surface (labeled fig. 5a) opposite the first surface;
forming a vertical interconnect structure 110 (fig. 5a) over the first surface of the substrate;
disposing a semiconductor die 112 (fig. 5a) over the first surface of the substrate 118 (fig. 5a);
depositing an encapsulant (labeled fig. 5a) over the first surface and the second surface of the substrate and around the semiconductor die 112 and vertical interconnect structure 110, wherein a portion of the vertical interconnect structure 110 extends beyond a surface of the encapsulant (labeled fig. 5a);
removing a portion of the encapsulant (labeled fig. 5a) over the second surface of the substrate (labeled fig. 5a); and
forming a first interconnect structure (labeled fig. 5a) over the encapsulant (labeled fig. 5a) and semiconductor die 112 (fig. 5a).
Lin does not disclose the step of forming the vertical interconnect structure over the first surface of the substrate after providing the substrate.
However, Lin et al. disclose a step of forming a vertical interconnect structure 108 (fig. 1J) over the first surface 103b (figs. 1I-1J) of the substrate (labeled fig. 1I) after providing the substrate (figs. 1I-1J).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin by having the step of forming the vertical interconnect structure over the first surface of the substrate after providing the substrate, as taught by Lin et al., in order to provide a different application and improve the efficiency of the power device.
Regarding claim 8, Lin et al. discloses that wherein the substrate (labeled fig. 1I and 1J) includes:
forming a first conductive layer 106 or 107 (fig. 1I) in contact with the first surface 103b of the substrate (labeled fig. 1I); and forming a second conductive layer 106 or 107 in contact with the second surface 103b of the substrate (labeled fig. 1I).
Regarding claim 12, Lin discloses the method further including removing a portion of the substrate 118 (fig. 5a) to expose the vertical interconnect structure 110 (fig. 5a).
Regarding claim 14, Lin discloses a method of making a semiconductor device, comprising:
providing a substrate 118 (fig. 5a) including a first surface (labeled fig. 5a) and a second surface (labeled fig. 5a) opposite the first surface;
forming a vertical interconnect structure 110 (fig. 5a) over the first surface of the substrate;
depositing an encapsulant (labeled fig. 5a) over the first surface and the second surface of the substrate and around the vertical interconnect structure 110, wherein a portion of the vertical interconnect structure extends beyond a surface of the encapsulant (labeled fig. 5a); and
forming a first interconnect structure (labeled fig. 5a) over the encapsulant (labeled fig. 5a).
Lin does not disclose the step of forming the vertical interconnect structure over the first surface of the substrate after providing the substrate.
However, Lin et al. disclose a step of forming a vertical interconnect structure 108 (fig. 1J) over the first surface 103b (figs. 1I-1J) of the substrate (labeled fig. 1I) after providing the substrate (figs. 1I-1J).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin by having the step of forming the vertical interconnect structure over the first surface of the substrate after providing the substrate, as taught by Lin et al., in order to provide a different application and improve the efficiency of the power device.
Regarding claim 15, Lin et al. discloses that wherein the substrate (labeled fig. 1I and 1J) includes: forming a first conductive layer 106 or 107 (fig. 1I) in contact with the first surface 103b of the substrate (labeled fig. 1I); and forming a second conductive layer 106 or 107 in contact with the second surface 103b of the substrate (labeled fig. 1I).
Regarding claim 19, Lin discloses the method further including removing a portion of the substrate 118 (fig. 5a) to expose the vertical interconnect structure 110 (fig. 5a).
Regarding claim 29, Lin discloses that removing a portion of the encapsulant (labeled fig. 5a) over the second surface of the substrate (labeled fig. 5a).

Claims 2, 9, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) in view of Lin et al. (US 8531009) as applied to claims 1, 5 7-8, 12, 14-15, 19, 29 above, and further in view of Chi et al. (CN102034718; hereinafter Chi) (IDS filed on 12/13/2018).
Regarding claims 2, 9, 16, as discussed in details above, Lin as modified by Lin et al. substantially discloses all the limitation as claimed above except for forming a first insulating layer over the first surface of the substrate and the first conductive layer; and forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Chi discloses a method comprising:
forming a first insulating layer 126 (fig. 3i) over the first surface of the substrate 149 (fig. 3i) and the first conductive layer 125; and forming a second insulating layer 152 over the second surface of the substrate 149 and the second conductive layer 154 (fig. 3i).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin and Lin et al. by having the step of forming a first insulating layer over the first surface of the substrate and the first conductive layer; and forming a second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Chi, in order to provide the stacked multilayer substrate structure and increase the device functionality of the semiconductor package.

Claims 3, 10-11, 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608) and Lin et al. (U.S. 8531009) in view of Chi et al. (CN102034718) as applied to claim 2, 9, 16 above, and further in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
Regarding claims 3, 10 and 17, Lin and Lin et al. as modified by Chi substantially discloses all the limitation as claimed above except for removing a portion of the first insulating layer or second insulating layer by laser direct ablation.
However, Anderson discloses a method comprising: removing a portion of the first insulating layer 112 (fig. 4d) by laser direct ablation 116 (fig. 4d, ¶0043).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin, Lin et al. and Chi by having the step of removing a portion of the first insulating layer by laser direct ablation, as taught by Anderson, in order to provide for the use of different application of the device.
	Regarding claims 11, 18, Anderson discloses the method further including removing a portion of the insulating layer to expose the conductive layer (claim 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove a portion of the substrate to expose the conductive layer (e.g. reference of Anderson discloses the substrate 104 (fig. 4d) comprising insulating layers).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) in view of Lin et al. (US 8531009) and further in view of Lee et al. (U.S. 2010/0314741; hereinafter Lee).
As discussed in details above, Lin as modified by Lin et al. substantially discloses all the limitation as claimed above except for disposing a semiconductor package over the substrate and electrically connected to the substrate.
However, Lee discloses a method comprising: disposing a semiconductor package (labeled fig. 10) over the substrate (labeled fig. 10) and electrically connected to the substrate (labeled fig. 10).

    PNG
    media_image3.png
    405
    975
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin and Lin et al. by having the step of disposing a semiconductor package over the substrate and electrically connected to the substrate, as taught by Lee, in order to provide the stacked multichip device.

	Claims 20-21, 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) (IDS filed on 12/13/2018) in view of Appelt (US 8304878).
Regarding claim 20, Lin discloses a method of making a semiconductor device, comprising:
providing a substrate 118 (fig. 5a) including a first surface (labeled fig. 5a) and a second surface (labeled fig. 5a) opposite the first surface;
disposing a semiconductor die 112 (fig. 5a) over the first surface of the substrate;
depositing an encapsulant (labeled fig. 5a) over the first surface and the second surface of the substrate and around the semiconductor die 112 (fig. 5a); and
forming a build-up interconnect structure (e.g. 1st interconnect structure in labeled fig. 5a) over the encapsulant and semiconductor die 112 (fig. 5a).
Lin does not disclose disposing a semiconductor die over the first surface of the substrate after providing the substrate.
However, Appelt discloses a method comprising: disposing a semiconductor die 402 (fig. 4C) over the first surface of the substrate 116 (fig. 4B) after providing the substrate 116 (fig. 4B).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin by having the step of disposing a semiconductor die over the first surface of the substrate after providing the substrate, as taught by Appelt, in order to improve the design flexibility in mounting of the package structure.
Regarding claim 21, Lin discloses forming a vertical interconnect structure 110 (fig. 5a) over the substrate 118 (fig. 5a).
Regarding claim 26, Lin discloses that wherein a portion of the vertical interconnect structure 110 (fig. 5a) extends beyond a surface of the encapsulant (labeled fig. 5a).
Regarding claim 27, Lin discloses that wherein the build-up interconnect structure (e.g. 1st interconnect structure in labeled fig. 5a) is in contact with the vertical interconnect structure.
Regarding claim 28, Lin discloses removing a portion of the encapsulant (labeled fig. 5a) over the second surface of the substrate (labeled fig. 5a).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) (IDS filed on 12/13/2018) in view of Appelt (US 8304878) as applied to claims 20-21, 26-28 above, and further in view of Lin et al. (U.S. 8531009).
Regarding claim 22, as discussed in details above, Lin as modified by Appelt substantially discloses all the limitation as claimed above except for the vertical interconnect structure includes a plurality of bumps.
However, Lin et al. discloses a method comprising: a vertical interconnect structure includes a plurality of bumps 108 (fig. 1J).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin and Appelt by having the step of the vertical interconnect structure including a plurality of bumps, as taught by Lin et al., in order to provide a different application and improve the efficiency of the power device.
Regarding claim 23, Lin et al. discloses forming a first conductive layer 106 or 107 formed in contact with a first surface 103b of the substrate (labeled fig. 1I) and forming a second conductive layer 106 or 107 formed in contact with a second surface 103a of the substrate (labeled fig. 1I).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) and Appelt (US 8304878) in view of Lin et al. (U.S. 8531009) and further in view of Chi et al. (CN102034718; hereinafter Chi) (IDS filed on 12/13/2018).
As discussed in details above, Lin and Appelt as modified by Lin et al. substantially discloses all the limitation as claimed above except for forming a first insulating layer over the first surface of the substrate and the first conductive layer; and forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Chi discloses a method comprising:
forming a first insulating layer 126 (fig. 3i) over the first surface of the substrate 149 (fig. 3i) and the first conductive layer 125; and forming a second insulating layer 152 over the second surface of the substrate 149 and the second conductive layer 154 (fig. 3i).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin, Appelt and Lin et al. by having the step of forming a first insulating layer over the first surface of the substrate and the first conductive layer; and forming a second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Chi, in order to provide the stacked multilayer substrate structure and increase the device functionality of the semiconductor package.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN102637608; hereinafter Lin) in view of Appelt (US 8304878) and further in view of Lee et al. (U.S. 2010/0314741; hereinafter Lee).
As discussed in details above, Lin as modified by Appelt substantially discloses all the limitation as claimed above except for disposing a semiconductor package over the substrate and electrically connected to the substrate.
However, Lee discloses a method comprising: disposing a semiconductor package (labeled fig. 10) over the substrate (labeled fig. 10) and electrically connected to the substrate (labeled fig. 10).

    PNG
    media_image3.png
    405
    975
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lin and Appelt by having the step of disposing a semiconductor package over the substrate and electrically connected to the substrate, as taught by Lee, in order to provide the stacked multichip device.

Reasons for Allowance
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 13 of a method of making a semiconductor device including: removing the substrate; forming a protection layer over the encapsulant and semiconductor die; and removing a portion of the protection layer to expose the vertical interconnect structure.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 1/28/2022, with respect to the rejection(s) of claims 1-3, 5-12 and 14-29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al. (US 8531009) and in view of Appelt (US8304878).  Please see the new grounds of rejection above for currently amended claims 1-3, 5-12 and 14-29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894